I N T HE C OURT OF A P P E A L S OF T E NNE S S E E

                                               E A S T E RN S E C T I ON
                                                                                       F IL E D
                                                                                           Ma y 21, 1997

T HOMA S G. HONE Y C UT T a n d wi f e                    )    K NOX C OUNT Y C e c il C ro w s o n , J r.
F A NN Y M. HONE Y C UT T                                 )    0 3 A 0 1 - 9 6 1 0 - C A p p e0lla2t 9 C o u r t C le r k
                                                                                       H- 0 3 e
                                                          )
         Pl a i nt i f f s - Appe l l e e s               )
                                                          )
                                                          )    HON. F RE DE RI C K D. Mc DONA L D,
         v.                                               )    C HA NC E L L OR
                                                          )
                                                          )
B OB B Y J E RA L D P RI C E a n d                        )
wi f e BE T T Y J . P RI C E                              )
                                                          )
         De f e n d a n t s - A p p e l l a n t s         )    A F F I RME D A ND RE MA NDE D




DOU G L A S M. A NDE RS ON OF K NOX V I L L E F OR A P P E L L A NT S

T HOMA S P RI V E T T E , J R. , OF K NOX V I L L E F OR A P P E L L E E S




                                          O P I N I O N




                                                                                       Go d d a r d , P . J .




                  De f e n d a n t s Bo b b y J e r a l d P r i c e a n d h i s wi f e , Be t t y J .

P r i c e , a p p e a l a j u d g me n t o f t h e C h a n c e r y C o u r t f o r K n o x C o u n t y

wh e r e i n t h e C o u r t f i x e d t h e b o u n d a r y l i n e b e t we e n p r o p e r t y o wn e d

b y t h e m a n d p r o p e r t y o wn e d b y P l a i n t i f f s T h o ma s G. Ho n e y c u t t a n d

h i s wi f e , F a n n y M. Ho n e y c u t t , i n a c c o r d a n c e wi t h t h e Ho n e y c u t t s '

i ns i s t e nc e .     ( S e e Appe ndi x . )
                 T h e u n d i s p u t e d p r o o f s h o ws t h a t b o t h t r a c t s o f l a n d

c a me f r o m a c o mmo n s o u r c e a n d t h a t t h e d e e d t o t h e Ho n e y c u t t s '

p r e d e c e s s o r i n t i t l e wa s e x e c u t e d a n d r e c o r d e d p r i o r t o t h e d e e d

t o t he Pr i c e s ' pr e de c e s s or i n t i t l e .           I n v i e w of t hi s a nd our

d e t e r mi n a t i o n t h a t t h e o t h e r i n s i s t e n c e s o f t h e P r i c e s a r e

u n a v a i l i n g , we a r e p e r s u a d e d t h i s i s a n a p p r o p r i a t e c a s e f o r

a f f i r ma n c e u n d e r Ru l e 1 0 ( a ) o f t h i s C o u r t .



                 We d o d e e m i t a p p r o p r i a t e , h o we v e r , t o c o mme n t o n t wo

s pe c i f i c i s s ue s r a i s e d by t he Pr i c e s .          The y f i r s t i ns i s t t ha t t he

Ho n e y c u t t s a r e e s t o p p e d b y d e e d f r o m c o n t e n d i n g t h e b o u n d a r y l i n e

i s a s t hey i ns i s t .         The Pr i c e s pr e di c a t e t hi s c ont e nt i on upon an

i n s t r u me n t s t y l e d : " P E RMA NE NT E A S E ME NT A ND RI GHT OF WA Y

A GR E E ME NT " b e t we e n t h e Ho n e y c u t t s ' ( d e n o mi n a t e d a s f i r s t p a r t i e s )

a n d t h e P r i c e s ' p r e d e c e s s o r s i n t i t l e ( d e n o mi n a t e d a s s e c o n d

p a r t i e s ) , wh i c h c o n t a i n s t h e f o l l o wi n g p r o v i s i o n s :



        t h e p r e mi s e s , d e s c r i b e d b e l o w t o b e u s e d a s a p e r ma n e n t
        n o n - e x c l u s i v e e a s e me n t o f i n g r e s s a n d e g r e s s , o v e r a n d
        t h r o u g h a p o r t i o n o f t h e p r o p e r t y No r t h e a s t o f a f e n c e
        l i n e o wn e d b y F i r s t P a r t i e s , S I T UA T E i n t h e 8 t h
        ( f o r me r l y 5 t h ) C i v i l Di s t r i c t o f K n o x C o u n t y ,
        T e n n e s s e e , wi t h o u t t h e c o r p o r a t e l i mi t s o f t h e C i t y o f
        K n o x v i l l e , T e n n e s s e e , b e i n g mo r e p a r t i c u l a r l y d e s c r i b e d
        b e l o w, a n d e x t e n d i n g t o T a z e we l l P i k e .        S a i d e a s e me n t
        l i n e b e g i n s a t a n i r o n p i n i n t h e No r t h we s t r i g h t o f
        wa y l i n e o f T a z e we l l P i k e a n d i s mo r e p a r t i c u l a r l y
        d e s c r i b e d a s f o l l o ws :

          B E GI NNI NG a t a n i r o n p i n i n t h e No r t h we s t l i n e o f
          T a z e we l l P i k e c o r n e r t o T . G. Ho n e y c u t t , s a i d i r o n
          p i n b e i n g d i s t a n t 1 2 8 5 f e e t , mo r e o f l e s s , i n a
          N o r t h e a s t e r l y d i r e c t i o n a s me a s u r e d a l o n g T a z e we l l
          P i k e f r o m S t a l e y Ro a d ; t h e n c e f r o m s a i d i r o n p i n i n
          t h e l i n e o f T . G. Ho n e y c u t t , t h e f o l l o wi n g t h r e e
          c a l l s a n d d i s t a n c e s a s f o l l o ws : No r t h 5 4 d e g . 0 4 mi n .
          We s t , 5 1 . 1 3 f e e t t o a n i r o n p i n ; t h e n c e No r t h 4 6 d e g .

                                                        2
          1 4 mi n . We s t a l o n g a f e n c e l i n e , 5 8 6 . 4 6 f e e t t o a n
          i r o n p i n ; a n d t h e n c e a l o n g a f e n c e , No r t h 8 5 d e g . 5 8
          mi n . We s t , 1 3 5 . 5 4 f e e t t o a n 8 - i n c h c e d a r .

                 T h e p u r p o s e o f t h i s a g r e e me n t i s t o g r a n t a
        p e r ma n e n t n o n - e x c l u s i v e e a s e me n t No r t h e a s t o f t h e a b o v e
        des c r i bed l i ne.

                 S e c ond Pa r t i e s , t he i r he i r s a nd a s s i g ns , a r e
        he r e by e x pr e s s l y g r a nt e d t he r i g ht t o a s s i g n t hi s
        e a s e me n t a n d r i g h t o f wa y .

                  T O HA V E A ND T O HOL D t h e s a i d e a s e me n t a n d r i g h t o f
        wa y u n t o t h e S e c o n d P a r t i e s , t h e i r h e i r s a n d a s s i g n s ,
        f or t he pur pos e of i ngr e s s a nd eg r e s s t o and f r om t he
        pr oper t y of S e c ond Par t i e s , a nd by a ny per s on or
        p e r s o n s d e s i r i n g t o u s e s a i d e a s e me n t a n d r i g h t o f wa y
        a t a n y t i me , i t b e i n g F i r s t P a r t i e s ' i n t e n t h e r e i n t o
        g r a n t a n e a s e me n t f o r p e r ma n e n t a n d n o n - e x c l u s i v e u s e .



                 The l i ne des c r i bed i s t he l i ne i ns i s t e d upon by t he

P r i c e s ; h o we v e r , i t i s c l e a r t h a t t h e l i n e d e s c r i b e d i s n o t

i n t e n d e d t o b e a b o u n d a r y l i n e b e c a u s e t h e i n s t r u me n t p r o v i d e s

t h a t t h e e a s e me n t g r a n t e d wa s n o r t h e a s t o f t h e " a b o v e - d e s c r i b e d

l i n e , " wh i c h wo u l d n o t b e t h e Ho n e y c u t t s t o c o n v e y i f i t wa s i n

f a c t t h e b o u n d a r y l i n e b e t we e n t h e p r o p e r t i e s i n q u e s t i o n .



                 I n o u r r e s o l u t i o n o f t h i s i s s u e , we d o n o t d i s c o u n t t h e

v i a b i l i t y o f t h e e s t o p p e l b y d e e d d o c t r i n e , b u t s i mp l y f i n d t h a t

i t i s i na ppl i c a bl e t o t he f a c t s of t hi s c a s e .



                 T h e o t h e r p o i n t we b e l i e v e d e s e r v e s a t t e n t i o n i s t h e

d o c t r i n e o f me r g e r wh i c h i s a l s o a s s e r t e d b y t h e P r i c e s .          The

a u t h o r s o f A me r i c a n J u r i s p r u d e n c e , S e c o n d , wi t h a p p r o p r i a t e




                                                        3
c i t a t i o n s , c o r r e c t l y s t a t e t h e d o c t r i n e , wh i c h i s i n a c c o r d wi t h
                             1
o u r c a s e l a w:



           § 117.            Me r g e r of domi na nt a nd s e r v i e nt e s t a t e s

                     Wh e n o n e p a r t y a c q u i r e s a f e e t i t l e t o b o t h t h e
           s e r v i e n t a n d d o mi n a n t e s t a t e s , t h e e a s e me n t me r g e s i n t o
           t h e i n t e r e s t o f t h e s e r v i e n t e s t a t e a n d t e r mi n a t e s .
           S uch uni t y of pos s e s s i on des t r oy s a l l e x i s t i ng
           e a s e me n t s , b e c a u s e a p e r s o n c a n n o t h a v e a n e a s e me n t o n
           l a n d t h a t h e o r s h e o wn s .         F o r a n e a s e me n t t o b e
           e x t i n g u i s h e d b y me r g e r , u n i t y o f t i t l e mu s t e x i s t i n
           t h e s a me p e r s o n , a n d o wn e r s h i p o f t h e d o mi n a n t a n d
           s e r v i e n t e s t a t e s mu s t b e c o e x t e n s i v e a n d e q u a l i n
           v a l i d i t y , q u a l i t y , a n d a l l o t h e r c i r c u ms t a n c e s o f
           r i g ht .      No me r g e r wi l l o c c u r i f t h e e a s e me n t b e n e f i t s
           s e v e r a l e s t a t e s a n d t h e o wn e r o f o n e p a r c e l a c q u i r e s a
           p o r t i o n o f t h e e a s e me n t .     A n e a s e me n t wi l l n o t me r g e
           wh e n a n i n t e r v e n i n g l i f e e s t a t e p r e v e n t s c o mp l e t e u n i t y
           o f o wn e r s h i p i n t h e d o mi n a t e a n d s e r v i e n t e s t a t e s .



                       I n t hi s c a s e t he Pr i c e s c ont e nd t hat t he onl y i nt e r e s t s

t h e Ho n e y c u t t s " h a d n o r t h e a s t o f t h e i r b o u n d a r y we r e e a s e me n t

i nt e r e s t s . "         They t hen ar g ue t hat under t he pr ov i s i ons of T. C. A.

6 6 - 5 - 1 0 1 2 t h e Ho n e y c u t t s t r a n s f e r r e d t o t h e P r i c e s ' p r e d e c e s s o r

i n t i t l e " e v e r y t hi ng t he y ha d nor t he a s t of t he i r l i ne a s i n t hi s

I ndent ur e t hey r e pr e s e nt e d s a i d l i ne t o be. "

                       I f we c o r r e c t l y u n d e r s t a n d t h e P r i c e s ' i n s i s t e n c e ,

t h e r e a r e t wo f a l l a c i e s t h e r e i n .                  F i r s t , t h e i n s t r u me n t i n

q u e s t i o n i s c l e a r l y t h e c o n v e y a n c e o f a n e a s e me n t r a t h e r t h a n o f

a f ee.            S e c o n d , t h e r i g h t - o f - wa y wa s n o t e x c l u s i v e , b u t a l s o f o r


           1
                       Vander bi l t     Un i v e r s i t y v .   Wi l l i a ms ,   152 Tenn. 664,   2 8 0 S . W.   689
(1926).

           2
                         66- 5- 101.      Gr a n t s o r d e v i s e s p a s s i n g f u l l e s t   at e. - - Ev er y gr ant or
dev    i se    of r ea l es t at e, or any i nt er es t t her ei n, s hal l pas                      s al l t he e s t at e or
i nt   er es   t of t he g r ant or or dev i s or , unl es s t he i nt ent t o                       pas s a l es s es t at e or
i nt   eres    t s h a l l a p p e a r b y e x p r e s s t e r ms , o r b e n e c e s s a r i l y     i mp l i e d i n t h e t e r ms
of     t he    i n s t r u me n t .  ( E mp h a s i s s u p p l i e d . )

                                                                    4
t he us e of t hi r d par t i e s , t hus pr e c l udi ng a ppl i c a t i on of t he

d o c t r i n e t o i mp a i r t h i r d - p a r t y r i g h t s .



                 F o r t h e f o r e g o i n g r e a s o n s , t h e j u d g me n t o f t h e T r i a l

C o u r t i s a f f i r me d a n d t h e c a u s e r e ma n d e d f o r c o l l e c t i o n o f c o s t s

b e l o w.     Cos t s of a ppea l a r e a dj udge d ag a i ns t t he Pr i c e s a nd t hei r

s ur e t y .



                                                     _______________________________
                                                     Ho u s t o n M. Go d d a r d , P . J .


C ON C U R :




_ _ _ _ _ _ _ _________________________
Do n T . Mc Mu r r a y , J .



_ _ _ _ _ _ _ _ __________________ ______
C h a r l e s D. S u s a n o , J r . , J .




                                                        5